UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) xAnnual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2009 oTransition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-53529 Greyhound Commissary, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3853855 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 2681 East Parleys Way, Suite 204, Salt Lake City, Utah 84109 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(801) 322-3401 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o The aggregate market value of the voting stock held by non-affiliates of the registrant based on the closing sales price, or the average bid and asked price on such stock, as of June 30, 2010, the last business day of the registrant’s most recently completed second quarter, was $-0-. Shares of the registrant’s common stock held by each executive officer and director and by each entity or person that, to the registrant’s knowledge, owned 10% or more of registrant’s outstanding common stock as of June 30, 2010 have been excluded in that such persons may be deemed to be affiliates of the registrant.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of the registrant’s common stock outstanding as of January 11, 2011 was 3,397,787. DOCUMENTS INCORPORATED BY REFERENCE A description of "Documents Incorporated by Reference" is contained in Part IV, Item 15. EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K/A for Greyhound Commissary, Inc. amends the Annual Report on Form 10-K for the year ended December 31, 2009 filed with the SEC on April 28, 1010.This Amendment No. 1 is being filed solely to revise the Report of Independent Registered Public Accounting Firm for the December 31, 2009 financial statements of Sadler, Gibb & Associates, L.L.C., which erroneously referenced a company other that Greyhound Commissary, Inc. We have also included financial statements, an updated signature page and currently dated certifications as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. PART1V Item 15.Exhibits, Financial Statement Schedules (a) Exhibits Exhibit No. Exhibit Name 3.1* Certificate of Incorporation 3.2* By-Laws 4.1* Instrument defining rights of stockholders (See Exhibit No. 3.1, Certificate of Incorporation) Certification of C.E.O. and Principal Accounting Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of C.E.O. and Principal Accounting Officer Purusuant to 18 U.S.C. Sectin 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 *Previously filed as an exhibit to the Form 10-SB filed December 16, 2008. - 2 - Greyhound Commissary, Inc. (A Development Stage Company) FINANCIAL STATEMENTS December 31, 2009 - 3 - C O N T E N T S Report of Independent Registered Public Accounting Firm 5 Balance Sheets 6 Statements of Operations 7 Statements of Stockholders' Equity (Deficit) 8 Statements of Cash Flows 9 Notes to the Financial Statements 10 - 4 - SADLER, GIBB & ASSOCIATES, L.L.C. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Greyhound Commissary, Inc. (A development stage company.) We have audited the accompanying balance sheet of Greyhound Commissary, Inc., as of December 31, 2009 and 2008, and the related statements of income, stockholders’ equity and cash flows for the years then ended, and for the preiod from inception on May 24, 1989 through December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of Greyhound Commissary, Inc. as of December 31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended, and for the preiod from inception on May 24, 1989 through December 31, 2009, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has had a loss from operations since inception of $78,365, an accumulated deficit of $80,825, and working capital deficit of $32,226, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT April 27, 2010 - 5 - GREYHOUND COMMISSARY, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS December 31, December 31, CURRENT ASSETS Cash - - Prepaid expenses $
